DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 5 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra, US 2013/0295779.
Regarding Claim 1, Chandra teaches a method of manufacturing a semiconductor device, comprising: 
forming an oxide film (silicon oxide, paragraph 9) containing a central atom Si of a precursor (DMATMS, DEAMTS, paragraph 27) on a substrate by performing a cycle a predetermined number of times, the cycle including non – simultaneously performing (ALD process): 
(a) forming a first layer containing a component in which a first group is bonded to the central atom Si on the substrate by supplying the precursor DMATMS having a molecular structure in which the first group, methyl and a second group, dimethyl amine, are bonded to the central atom Si, to the substrate (Scheme 1); and 
(b) forming a second layer containing the central atom Si by supplying an oxidizing agent (paragraph 48) to the substrate to oxidize the first layer (paragraph 14), wherein in (a), the precursor is supplied under a condition in which the second group is desorbed and the first group is not desorbed from the central atom Si contained in the precursor and the central atom Si is adsorbed on a surface of the substrate in a state where the second group is desorbed from the central atom Si and the bonding of the first group and the central atom Si is maintained (Scheme 1) in paragraphs 9 – 15, 30 – 38 and 46 – 48.  
fails to teach supplying the precursor DMATMS having a molecular structure in which the first methyl group, and a second, dimethyl amine group, are bonded to the central atom Si and having a bonding energy between the first group and the central atom Si that is higher than a bonding energy between the second group and the central atom Si.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the methyl group has higher bonding energy to Si atom than the dimethyl amino group since the methyl group attached to Si remains on the substrate as shown in Scheme 1. 
	Regarding Claim 2, Chandra teaches wherein the central atom Si has four bonding hands, wherein the first group is bonded to each of three of the four bonding hands of the central atom Si and the second group is bonded to a remaining one of the four bonding hands of the central atom Si, and 35HITACHI 13-0002904US0 1 wherein in (a), the precursor is supplied under a condition in which the central atom Si is adsorbed on the surface of the substrate in a state where the first group is bonded to each of the three bonding hands of the central atom Si in paragraph 38 with Scheme 1 illustrations.  
Regarding Claim 3, Chandra teaches, wherein in (a), the precursor is supplied under a condition in which the second dimethyl amino group desorbed from the central atom Si contained in the precursor is not adsorbed on the surface of the substrate in paragraph 38 with Scheme 1 illustrations.  
Regarding Claim 4, Chandra teaches, wherein in (a), adsorption of atoms or molecules to the central atom Si adsorbed on the surface of the substrate is inhibited by the first methyl group bonded to the central atom Si adsorbed on the surface of the substrate and adsorption of the atoms or the molecules to an adsorption site on the surface of the substrate around the central atom Si is inhibited in paragraph 38 with Scheme 1 illustrations.  
Regarding Claim 5, Chandra teaches, wherein in (a), an adsorption site on the surface of the substrate around the central atom Si is held by the first methyl group bonded to the central atom Si adsorbed on the surface of the substrate in paragraph 38 with Scheme 1 illustrations.   
Regarding Claim 15, Chandra teaches, wherein the first group contains an alkoxy group, and wherein the second group contains at least one selected from the group of an amino group, an alkyl group, a halogen group, a hydroxy group, a hydro group, an aryl group, a vinyl group, and a nitro group in paragraphs 41 – 44.  
Regarding Claims 16 and 17, Chandra teaches, wherein a processing temperature in the act of forming the oxide film is set to 550 degrees C or higher and 700 degrees C or lower and wherein a processing temperature in the act of forming the oxide film is set to 600 degrees C or higher and 650 degrees C or lower in paragraphs 23 and 91.  
Regarding Claim 18, Chandra teaches, wherein in the act of forming the oxide film, a cycle including sequentially and non-simultaneously performing (a) and (b) is implemented a predetermined number of times after performing (b) in paragraphs 15, 51 and 61 – 67. 
Claims 6 – 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra, US 2013/0295779 in view of Shimamoto, US 2014/0349492.
Regarding Claims 6 and 7, wherein in (a), the central atom Si is adsorbed on the surface of the substrate and wherein in (a), the central atom Si is adsorbed on the surface of the substrate such that a layer made of the central atom Si because of the ALD process as described in paragraph 38 with Scheme 1 illustrations. 
Chandra fails to teach Si atom is adsorbed discontinuously and the layer has a thickness of less than one atomic layer.
Shimamoto teaches a method of forming a silicon oxide film with a precursor having a central Si atom bonded to other atoms is adsorbed discontinuously and the layer has a thickness of less than one atomic layer in paragraphs 90 – 94 for the benefit of increasing the controllability of the film thickness uniformity in paragraph 94.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Chandra and allow the Si atom to be adsorbed discontinuously and the layer has a thickness of less than one atomic layer for the benefit of increasing the controllability of the film thickness uniformity as taught by Shimamoto in paragraph 94.
Regarding Claims 8 and 9, Chandra teaches, wherein in (a), the supply of the precursor is continued until an adsorption reaction of the central atom Si on the surface of the substrate is saturated and wherein a layer made of the central atom Si adsorbed on the surface of the substrate has a thickness in a state in which the adsorption reaction of the central atom Si on the surface of the substrate is saturated due to the ALD process as described in paragraph 38 with Scheme 1 illustrations.  
Chandra fails to teach a layer made of the central atom Si adsorbed on the surface of the substrate has a thickness of less than one atomic layer.
Shimamoto teaches a method of forming a silicon oxide film with a precursor having a central Si atom bonded to other atoms is adsorbed on the substrate surface and has a thickness of less than one atomic layer in paragraphs 90 – 94 for the benefit of increasing the controllability of the film thickness uniformity in paragraph 94.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Chandra and allow the Si atom to be adsorbed has a thickness of less than one atomic layer for the benefit of increasing the controllability of the film thickness uniformity as taught by Shimamoto in paragraph 94.
Regarding Claims 10 and 11, Chandra teaches, wherein a layer made of the central atom Si adsorbed on the surface of the substrate in a state in which the adsorption reaction of the central atom Si on the surface of the substrate is saturated and wherein an adsorption site is held on the substrate in a state in which the adsorption reaction of the central atom Si on the surface of the substrate is saturated due to the ALD process as described in paragraph 38 with Scheme 1 illustrations. 
Chandra fails to teach a layer made of the central atom Si adsorbed on the surface of the substrate is a discontinuous layer and an adsorption site is held on a portion of the surface of the substrate.
Shimamoto teaches a method of forming a silicon oxide film with a precursor having a central Si atom bonded to other atoms is adsorbed on the substrate surface is a discontinuous layer and an adsorption site is held on a portion of the surface of the substrate due to chemisorption and physisorption of the precursor molecules in paragraphs 90 – 94 for the benefit of increasing the controllability of the film thickness uniformity in paragraph 94.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Chandra and allow the Si atom to be adsorbed to form a layer made of the central atom Si adsorbed on the surface of the substrate as a discontinuous layer and an adsorption site is held on a portion of the surface of the substrate for the benefit of increasing the controllability of the film thickness uniformity as taught by Shimamoto in paragraph 94.
Regarding Claim 12, Chandra teaches, wherein the surface of the substrate is covered with the first group in a state in which the adsorption reaction of the central atom Si on the surface of the substrate is saturated due to the ALD process as described in paragraph 38 with Scheme 1 illustrations.  
Regarding Claims 13 and 14, Chandra fails to teach, wherein in (b), the oxidizing agent is supplied under a condition in which at least one of a third group contained in the first methyl group bonded to the central atom Si contained in the first layer and the first methyl group37HITACHI 13-0002904US0 1 bonded to the central Si atom is desorbed and wherein in (b), the oxidizing agent is supplied under a condition in which a third group contained in the first methyl group bonded to the central atom Si contained in the first layer and the first methyl group bonded to the central atom Si are desorbed. 
Shimamoto teaches a method of forming a silicon oxide film with a precursor having a central Si atom bonded to other atoms is adsorbed on the substrate surface wherein the adsorbed layers thickness are controlled and the ligands are then desorbed by the oxidizing agent for the benefit of shortening the processing time by increasing the film forming rate in paragraph 94.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Chandra wherein in (b), the oxidizing agent is supplied under a condition in which at least one of a third group contained in the first methyl group bonded to the central atom Si contained in the first layer and the first methyl group37HITACHI 13-0002904US0 1 bonded to the central Si atom is desorbed and wherein in (b), the oxidizing agent is supplied under a condition in which a third group contained in the first methyl group bonded to the central atom Si contained in the first layer and the first methyl group bonded to the central atom Si are desorbed for the benefit of shortening the processing time by increasing the film forming rate as taught by Shimamoto in paragraph 94. 
Regarding Claim 19, Chandra teaches a process for forming an oxide film containing the central atom Si of the precursor on the substrate by performing a cycle a predetermined number of times, the cycle including non-simultaneously performing: (a) forming a first layer containing a component in which the first group is bonded to the central atom Si on the substrate by supplying the precursor to the substrate; and (b) forming a second layer containing the central atom Si by supplying the oxidizing agent to the substrate to oxidize the first layer, wherein in (a), the precursor is supplied under a condition in which the second group is desorbed and the first group is not desorbed from the central atom Si contained in the precursor and the central atom Si is adsorbed on a surface of the substrate in a state where the second group is desorbed from the central atom Si and 39HITACHI 13-0002904US0 1 the bonding of the first group and the central atom Si is maintained as was described earlier in rejecting Claim 1.  
Chandra fails to teach a substrate processing apparatus, comprising: a process chamber in which a substrate is processed; a precursor supply system configured to supply a precursor to the substrate in the process chamber; an oxidizing agent supply system configured to supply an oxidizing agent to the substrate in the process chamber; a heater configured to heat the substrate in the process chamber; and a controller configured to control the precursor supply system, the oxidizing agent supply system, and the heater to perform a process in the process chamber
Shimamoto teaches processing apparatus as described above with reference to Fig. 1 under the heading “OVERALL CONFIGURATION OF SUBSTRATE PROCESSING APPARATUS” in paragraphs 22 – 28 for the benefit of forming films having superior ashing resistance in paragraph 6. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Chandra and utilize a substrate processing apparatus as described above for the benefit of forming films having superior ashing resistance as taught by Shimamoto in paragraph 6 
Regarding Claim 20, Chandra teaches a method for forming an oxide film containing a central atom X of a precursor on a substrate by performing a cycle a predetermined number of times, the cycle including non-simultaneously performing: (a) forming a first layer containing a component in which a first group is bonded to the central atom X on the substrate by supplying the precursor having a molecular structure in which the first group and a second group are bonded to the central atom X and having a bonding energy between the first group and the central atom X that is higher than a bonding energy between the second group and the central atom X, to the substrate; and (b) forming a second layer containing the central atom X by supplying an oxidizing agent to the substrate to oxidize the first layer, wherein in (a), the precursor is supplied under a condition in which the second group is desorbed and the first group is not desorbed from the central atom X contained in the precursor and the central atom X is adsorbed on a surface of the substrate in a state where the second group is desorbed from the central atom X and the bonding of the first group and the central atom X is maintained.
Chandra fails to teach a non-transitory computer – readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus in paragraphs 9, 69, 257 and Claim 19 for the benefit of forming films having superior ashing resistance in paragraph 6.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Chandra and utilize a non-transitory computer – readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber of the substrate processing apparatus as described above for the benefit of forming films having superior ashing resistance as taught by Shimamoto in paragraph 6.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rai et al., “Mechanism of Self-catalytic Atomic Layer Deposition of Silicon Dioxide Using 3 – Aminopropyl Triethoxysilane, Water, and Ozone”,Chem. Mater. 2011, 23, 2312 – 2316 teaches ALD deposition of Silicon Dioxide Using 3 – Aminopropyl Triethoxysilane similar to present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 12, 2022